Exhibit 12 Calculation of Ratio of Earnings to Fixed Charges Northern Oil and Gas, Inc. Year Ended December 31, Q1 FY 10 Adjusted(1) Earnings Income (Loss) Before Income Taxes - - Less:Capitalized Interest Included in Interest Expense Below - Total Earnings - - Fixed Charges Interest Expenses: Interest Expense Capitalized Interest Interest Component of Rental Expense - Total Interest Expense - Amortization of Debt Issuance Costs - Total Fixed Charges - Earnings Available for Fixed Charges $- $- Ratio of Earnings to Fixed Charges - - - (2) - (2) See Note 2 to the financial statements included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which is incorporated herein by reference. For the years ended December 31, 2007 and 2008, there were no fixed charges.
